Case 5:19-cr-00060 Document 1 Filed 02/21/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2
FEBRUARY 20, 2019 SESSION

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL No. ,9,(97—- cocefLo
8 U.S.C. § 1326(a)

 

LUIS FIGUEROA-ZUNIGA

INDICTMENT

‘tot tm a a

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about September 23, 2005, defendant LUIS FIGUEROA-
-ZUNIGA, an alien, was found at or near Nogales, Arizona, and was
subsequently removed from the United States to Honduras on or about
October 14, 2005.

2. On or about February 1, 2019, at or near Ronceverte,
Greenbrier County, West Virginia, and within the Southern District
of West Virginia and elsewhere, defendant LUIS FIGUEROA-ZUNIGA, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the

express consent of the Secretary of Homeland Security to reapply

for admission to the United States.

 
_ Case 5:19-cr-00060 Document 1 Filed 02/21/19 Page 2 of 2 PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

Lay c d/ A
By: Cl 2 bal cS
ERIK S. GOES
Assistant United States Attorney

 
